Citation Nr: 1009845	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  97-26 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased evaluation for Reiter's 
syndrome, currently evaluated as 20 percent disabling.

2.  Entitlement to a total disability evaluation based upon 
individual unemployability due to service-connected 
disabilities (TDIU).

3.  Entitlement to an increased evaluation for a mood 
disorder, encompassing anxiety and depression, currently 
evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The Veteran served on active duty from December 1972 to 
August 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Atlanta, Georgia Department of Veterans Affairs (VA) Regional 
Office (RO) in March 1996 and May 2009.

The claim for an increased evaluation for Reiter's syndrome 
was denied by the Board in a July 2008 decision.  The Veteran 
appealed this decision to the United States Court of Appeals 
for Veterans Claims (Court), and, in November 2009, the 
Veteran and the VA General Counsel (herein "the parties") 
filed a Joint Motion for Remand.  This motion was granted in 
a November 2009 Court order, and the case is again before the 
Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

In the November 2009 Joint Motion for Remand, the parties 
found that additional reasons and bases were needed in regard 
to the Board's conclusion that the Veteran's degenerative 
changes of the ankles, cervical spine, lumbosacral spine, and 
shoulders were not causally part of the development of his 
Reiter's syndrome, for which a protected 20 percent rating 
has been in effect under 38 C.F.R. § 3.951(b) (2009).  The 
parties found that 38 C.F.R. § 4.13 (2009), concerning the 
effect of a change of diagnosis, needed to be adequately 
addressed and raised the possibility that a VA examination 
might be warranted to determine what the Veteran's current 
diagnosis was and how, if at all, it related to the service-
connected Reiter's syndrome.  The parties further noted that 
consideration of the applicability of the provisions of 
38 C.F.R. § 4.25(b) (2009), concerning the calculation of the 
disability rating arising from a single disease entity; and 
38 C.F.R. § 4.26 (2009), concerning the "bilateral factor" 
for disabilities resulting from disease or injury of both 
arms, legs, or paired skeletal muscles, was warranted.  (The 
Board would note that the parties found the Board to be 
"correct" as to the finding that the separate diagnosis of 
fibromyalgia was not attributable to Reiter's syndrome.)  
Given the absence of an opinion in the January 2007 VA 
examination report as to the relationship, if any, between 
Reiter's syndrome and the separate diagnoses of degenerative 
arthritis, the Board has preliminarily determined that a 
further VA examination is needed to address this matter.

In the Joint Motion for Remand, the parties also stressed 
that the Board must consider whether the Veteran has 
reasonably raised a claim for TDIU, noting that he testified 
at his May 2006 hearing that he had not held a permanent job 
since February 2005 and was currently self-employed picking 
up aluminum cans.  In this regard, the Board notes that the 
Court has recently, in May 2009, determined that a TDIU 
claim, whether expressly raised by a veteran or reasonably 
raised by the record, is not a separate claim for benefits, 
but is instead part of the adjudication of a claim for 
increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 
(2009).  Thus, when entitlement to TDIU is raised during the 
appeal of a rating for a disability, it is part of the claim 
for benefits for the underlying disability.  Id at 454.  In 
view of Rice, the issue of TDIU is now part of the appeal, 
and the aforementioned VA examination should address whether 
the Veteran's service-connected disabilities (also including 
a mood disorder and retrocalcaneal exostosis of the right 
foot and left heel) render him unable to secure or follow a 
substantially gainful occupation.  38 C.F.R. § 4.16 (2009).  
The Veteran should also receive adequate notification of the 
evidence needed to substantiate a claim for TDIU.  38 C.F.R. 
§ 3.159 (2009).

Finally, in May 2009, the RO denied the Veteran's claim for 
an evaluation in excess of 50 percent for his service-
connected mood disorder.  He submitted a Notice of 
Disagreement with this determination in July 2009.  As such, 
it is incumbent upon the RO to issue a Statement of the Case 
addressing this particular issue.  See Manlincon v. West, 12 
Vet. App. 238, 240-41 (1999); 38 C.F.R. § 19.26 (2009).

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the 
Veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A, the need 
for additional evidence regarding the 
claim of entitlement to TDIU.  This 
letter must inform the Veteran about the 
information and evidence that is 
necessary to substantiate the claim and 
provide notification of both the type of 
evidence that VA will seek to obtain and 
the type of evidence that is expected to 
be furnished by the Veteran.  The Veteran 
should also be notified that, in cases 
where service connection is granted, both 
a disability evaluation and an effective 
date for that evaluation will be granted.  
See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The Veteran should then be afforded a 
VA examination, with an appropriate 
examiner, to determine the symptoms and 
severity of the service-connected 
Reiter's syndrome.  The Veteran's claims 
file should be made available to the 
examiner, and the examiner is requested 
to review the entire claims file in 
conjunction with the examination.  

All tests and studies deemed necessary by 
the examiner should be performed, and the 
examiner should address the current 
symptoms and severity of Reiter's 
syndrome.  In discussing the relevant 
clinical findings, the examiner should 
specifically note whether there is a 
causal relationship, in terms of either 
incurrence or a secondary increase in 
severity, between Reiter's syndrome and 
any current findings of arthritis, 
including that affecting the ankles, 
cervical spine, lumbosacral spine, and 
shoulders.  For each diagnosis found to 
be etiologically related to Reiter's 
syndrome, the examiner should offer a 
description of the severity of such 
disability.  

Finally, the examiner should provide an 
opinion as to whether Reiter's syndrome 
and any secondary effects, along with the 
Veteran's service-connected mood disorder 
and retrocalcaneal exostosis of the right 
foot and left heel, render him unable to 
secure or follow a substantially gainful 
occupation.  The examiner is reminded 
that the Veteran's age and nonservice-
connected disabilities are not to be 
considered in reaching this 
determination.

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

3.  After completion of the above 
development, the Veteran's claims of 
entitlement to an increased evaluation 
for Reiter's syndrome and TDIU should be 
readjudicated.  In making this 
determination, consideration should be 
given to any findings of disability 
secondary to Reiter's syndrome and to 
whether a change in diagnosis for rating 
purposes is warranted under 38 C.F.R. 
§ 4.13.  The provisions of 38 C.F.R. 
§§ 4.25(b) and 4.26 should be addressed 
as well.  If the determination of either 
claim remains less than fully favorable 
to the Veteran, he and his representative 
should be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.


4.  The Veteran and his representative 
must also be furnished with a Statement 
of the Case addressing the issue of 
entitlement to an increased evaluation 
for a mood disorder.  This issuance must 
include all regulations pertinent to the 
case at hand, as well as an explanation 
of the Veteran's rights and 
responsibilities in perfecting an appeal 
on this matter.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


